Citation Nr: 1022975	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  09-41 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for the residuals of 
frostbite of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1951 to June 
1953.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied the Veteran's claims for service 
connection for bilateral hearing loss and for residuals of a 
frostbite injury of the feet.  

The issue of service connection for the residuals of a 
frostbite injury of the hands has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  See the April 2009 notice of 
disagreement (NOD).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

As support for his claim, the Veteran provided testimony 
before the undersigned Veterans Law Judge at a hearing at the 
RO (Travel Board hearing) in April 2010. The transcript of 
the hearing has been associated with the claims file and has 
been reviewed.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
appellant if further action is required.


REMAND

In order to address the merits of the Veteran's service 
connection claims, the Board finds that additional 
development of the evidence is required.  

The Veteran has claimed service connection for bilateral 
hearing loss and the residuals of frostbite injuries of the 
feet.  See the Veteran's December 2008 claim.  He indicated 
that his hearing loss was incurred during his active military 
service due to noise exposure from working around ships' 
engines as a "diesel engineman" without hearing protection 
(see the Veteran's December 2008 claim, and the April 2010 
hearing transcript pges. 2-4), and/or due to exposure to the 
firing of his ship's guns (see the Veteran's September 2009 
substantive appeal (VA Form 9)).  

The Veteran has indicated that he experienced frostbite 
during a refueling maneuver in the North Atlantic in November 
1952, when his feet were immersed in cold water, which has 
caused him to experience ongoing symptoms.  See the Veteran's 
December 2008 claim, March 2009 statement, September 2009 VA 
Form 9, and the hearing transcript pges. 6-9.  The Board 
notes that the Veteran originally claimed that this incident 
occurred in November 1953; however, this date is after his 
discharge from active duty service and the Veteran's later 
statements indicated that this incident occurred in November 
1952.  Given the length of time since the alleged injury, and 
the duty to extend the benefit of the doubt to the Veteran 
under 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, the Board 
concludes that the Veteran intended to indicate that the 
incident occurred during his active service in November 1952.

First, the Board notes that additional efforts must be made 
to obtain the Veteran's complete service treatment records 
(STRs).  The VA is generally required to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A(a).  In 
particular, the VA is required to obtain the appellant's STRs 
or other relevant service records held or maintained by a 
government entity.  38 U.S.C.A. § 5103A(c).  When the VA 
attempts to obtain records from a Federal department or 
agency, the efforts to obtain these records must continue 
until they are obtained unless it is reasonably certain they 
do not exist or that further efforts to obtain them would be 
futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), 
(c)(3).  In addition, when STRs are lost or missing, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the VA has a heightened duty "to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the Veteran's medical records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  This standard is 
very high.

Certain STRs have been associated with the claims file, 
notably the Veteran's entrance and discharge examinations of 
August 1951 and June 1953; however, it is unclear if these 
records represent the complete medical records of the 
Veteran's active service.  Furthermore, the March 2009 
records request submitted to the National Personnel Records 
Center (NPRC) reveals that the AOJ requested records for the 
Veteran from his Army service; however, the Veteran's DD Form 
214 reveals that he had active service in the Navy.  As it is 
unclear if any further relevant STRs may be available from 
the Veteran's service, and given the error in the AOJ's 
request for the Veteran's STRs, a remand is required for a 
further attempt to obtain these records.  This is 
particularly so, given the Veteran's contention that he was 
treated for frostbite during his service.  See the hearing 
transcript pg. 9.  If STRs are not available, the AOJ should 
search for records which might be associated with the USS 
Sturtevant DE 239, which the Veteran indicated as being his 
assigned ship at the time of this injury.

Furthermore, the Veteran has indicated that, after his active 
duty service, he had Navy Reserve service until 1957.  See 
the Veteran's March 2009 statement, and the hearing 
transcript pges. 4, 12, 14.  If there was any examination 
regarding the Veteran's hearing or residuals of frostbite of 
the feet during this time, those records should be obtained.  

Second, the Veteran should be provided with VA medical 
examinations to determine the nature and etiology of his 
current disorders.  

The Veteran has stated that he experiences current hearing 
loss.  See the Veteran's December 2008 claim.  He is 
competent to indicate that he currently has hearing loss.  
See Layno v. Brown, 6 Vet. App. at 469; see also 38 C.F.R. 
§ 3.159(a)(2).  However, the Veteran has not presented any 
evidence that he has the requisite training or experience 
necessary to render him competent to show that he experiences 
hearing loss in accordance with the requirements of 38 C.F.R. 
§ 3.385.  See 38 C.F.R. § 3.159(a)(1).  In addition, VA 
medical treatment records dated in June 2004 and November 
2008 both indicate that he currently experiences hearing 
loss.  As such there is evidence of current hearing loss, but 
insufficient evidence to determine whether the Veteran 
manifests hearing loss in accordance with the requirements of 
38 C.F.R. § 3.385.

As noted above, the Veteran has claimed that his current 
hearing loss is due to noise exposure caused by work as a 
"diesel engineman" without hearing protection (see the 
Veteran's December 2008 claim, the April 2010 hearing 
transcript pges. 2-3), and/or due to exposure to the firing 
of his ship's guns (see the Veteran's September 2009 
substantive appeal (VA Form 9)).  The Veteran is also 
competent to indicate that he experienced acoustic trauma 
during service.  Layno, 6 Vet. App. at 469; see also 
38 C.F.R. § 3.159(a)(2).  

The Veteran indicated that he first noticed his hearing loss 
in 1954, but that he first sought treatment for this 
condition in 1996.  See the hearing transcript pges. 4, 14, 
respectively.  There is no evidence of acoustic trauma in the 
Veteran's STRs.  In fact, the Veteran's separation 
examination did not indicate any hearing loss, nor is there 
any evidence of hearing loss until a June 2004 VA medical 
treatment record.  However, hearing loss under the standards 
of 38 C.F.R. § 3.385 does not have to be demonstrated during 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
The Court has held that service connection for hearing loss 
may be granted where there is credible evidence of acoustic 
trauma due to significant noise exposure in service, post-
service audiometric findings meeting regulatory requirements 
for hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Given the 
Veteran's statements regarding his alleged noise exposure 
during service and the current evidence of hearing loss, 
there is evidence that a current hearing loss condition may 
be connected to the Veteran's service.

In regards to his claim for the residuals of a frostbite 
injury of the feet, the Veteran has indicated that he has 
been self-treating for the residuals of frostbite which was 
incurred during prolonged exposure to cold water on his feet 
during a refueling exercise in the North Atlantic.  See the 
Veteran's December 2008 claim, March 2009 statement, and the 
hearing transcript pges. 6-9.  The Board notes that the 
Veteran is competent to relate experiencing frostbite during 
service, and to indicate that he has experienced ongoing 
residuals thereof from his service to the present.  See Goss 
v. Brown, 9 Vet. App. 109, 113 (1996).  Furthermore, a VA 
medical treatment record dated in November 2008, indicates 
that the Veteran may be experiencing a current disorder 
connected to frostbite which occurred during the Veteran's 
service.  As such, there is evidence that the Veteran may be 
experiencing the residuals of frostbite of the feet due to 
his active military service.

In regards to both claims, the standard for requiring a VA 
medical examination is "an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the appellant's service or with another 
service-connected disability."  See McLendon v. Nicholson, 
20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  As such, the 
standard for requiring a VA medical examination is quite low.  
Therefore, based on the evidence of record of current 
disorders which may be connected to service, and the Court's 
decision in McLendon, VA medical examinations and opinions 
are needed to determine the nature and etiology of the 
Veteran's current disorders.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. 	Contact the NPRC and the Navy 
Reserve, or other appropriate records 
custodian, and request service 
treatment records (STRs) for the 
Veteran's active military service from 
September 1951 to June 1953, and from 
any Navy Reserve service from after his 
discharge until 1957.  

	The AOJ should also search for such 
records associated with the Veteran's 
assigned ship, indicated as being the 
USS Sturtevant DE 239, from November 
1952.  All attempts to secure these 
STRs must be documented in the claims 
file.  If these records are unavailable 
or simply do not exist, or further 
attempts to obtain them would be 
futile, a negative reply to this effect 
is required.

2.  After obtaining all necessary relevant 
records, provide the Veteran with a VA 
audiology examination to determine 
whether he currently has bilateral 
hearing loss as defined by VA 
regulation 38 C.F.R. § 3.385 (2009) 
related to active service.  He is 
hereby advised that failure to report 
for his scheduled VA examination, 
without good cause, may have adverse 
consequences on this claim.

	The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The examination must 
include audiometric testing and speech 
recognition testing using the Maryland 
CNC Test.  And the claims file, 
including a complete copy of this 
remand, must be made available for 
review of the appellant's pertinent 
history.  The examiner must make clear 
in the report that such a review was 
accomplished.

A) 	First, does the Veteran have 
sufficient hearing loss to meet the 
threshold minimum requirements of 
38 C.F.R. § 3.385?

B)	If yes, is at least as likely as not 
that any current hearing loss is the 
result of his military service?  The 
examiner must address the Veteran's 
statements regarding exposure to 
engine noise and firing of ship's 
guns during service.  Finally, the VA 
examiner should indicate if any 
current hearing loss disorders are 
due to any intercurrent causes, 
wholly unrelated to his military 
service. 

	The term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion - such as 
causation, is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner must discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.  

3. 	Arrange for the Veteran to undergo 
a VA medical examination, by an 
appropriate specialist, to determine 
the nature and etiology of any 
residuals of frostbite.  The Veteran is 
hereby advised that failure to report 
for his scheduled VA examination, 
without good cause, may have adverse 
consequences on this claim.  The 
examination should include any 
diagnostic testing or evaluation deemed 
necessary.

	The claims file, including a complete 
copy of this remand, must be made 
available for review of the Veteran's 
pertinent history.  The examiner must 
make clear in the report that such a 
review was accomplished.  

	Based on the test results and review of 
the claims file, the examiner should 
indicate whether it is at least as 
likely as not whether any residuals of 
bilateral injuries to the feet due to 
cold are the result of his military 
service, in particular, due to exposure 
to cold during a refueling incident in 
November 1952.

	The term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion - such as 
causation, is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner must discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.  

4.	Then review the Veteran's claims file 
and ensure that the foregoing 
development action has been conducted 
and completed in full, and that no 
other notification or development 
action, in addition to those directed 
above, is required.  If further action 
is required, it should be undertaken 
prior to further adjudication.

5.	After completing the above development, 
the AOJ should readjudicate the issues 
of service connection for bilateral 
hearing loss and the residuals of 
frostbite injuries of the feet, 
considering any new evidence secured 
since the September 2009 statement of 
the case (SOC).  If the claims are not 
granted to the Veteran's satisfaction, 
send him and his representative a 
supplemental SOC (SSOC) and give them 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


